Citation Nr: 0428950	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent disability evaluations for 
each ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004), for the veteran's bilateral 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from July 1986 to 
August 1991.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an August 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The RO granted service connection for 
tinnitus with the assignment of a 10 percent evaluation 
effective February 12, 2002.  

A notice of disagreement was recorded in February 2003 
wherein it was asserted that a 10 percent evaluation should 
be established for tinnitus of each ear.  The Board has 
characterized the issue as it has been presented on appeal 
and discussed in the statement of the case issued in February 
2003 and the substantive appeal filed in March 2003.  

As reflected in the record, the RO denied entitlement to 
separate 10 percent evaluations for each ear for tinnitus.  
In the statement of the case the RO discussed the 
representative's claim that the veteran should receive a 
separate evaluation of 10 percent for tinnitus of each ear 
although the issue was styled in the document as one for an 
evaluation in excess of 10 percent for tinnitus.  


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
evaluation allowed for his tinnitus pursuant to the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

2.  VA's Office of the General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned pursuant to Diagnostic Code 6260 or any other 
diagnostic code.



CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability 
evaluations for each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004) for his 
bilateral tinnitus is denied as a matter of law.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107A, 7104(c) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.87, Diagnostic Code 6260 (2004) and as 
amended at 68 Fed. Reg. 25823, May 14, 2003; Sabonis v. 
Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 2-03.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999).  See also Fenderson v. West, 
12 Vet. App. 119 (1999) regarding initial rating 
determinations.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.
Tinnitus, recurrent 10 percent.  Note (1): A separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2): Assign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head. Note (3): Do 
not evaluate objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition causing it.  
38 C.F.R. § 4.87 (2003), as amended at 68 Fed. Reg. 25823, 
May 14, 2003.

Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  

Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-03.

The Board shall be bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 


Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2004).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

VA has published implementing regulations now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  

The VCAA would be clearly applicable to this pending claim if 
the effective date of the new law were the sole 
consideration.  However, though seemly ubiquitous in its 
application, this case presents one of the judicially 
recognized exceptions.  

Here the extant law regarding compensation for tinnitus 
controls the appellant's situation and no amount of 
assistance or additional notice from VA will change the 
outcome.  See generally, Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that statutory interpretation questions not 
affected by enactment of VCAA).  See also Kane v. Principi, 
17 Vet. App. 103 (2003) (extending nonapplication to 
regulatory interpretation questions).  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Regarding the VCAA, the Board observes in VAOPGCPREC 2-04 the 
VA General Counsel concluded that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code (DC) 
6260 and by the previous versions of DC 6260 as interpreted 
by a precedent opinion of the General Counsel that is binding 
on all Department officials and employees.  See also 
VAOPGCPREC 5-04.

Turning to the merits of the claim, this matter turns on the 
application of law, as the facts are not in dispute.  
Basically, the 10 percent evaluation resulted from the RO 
rating decision in August 2002 that represented the initial 
rating from the grant of service connection.  

The VA examiner in May 2002 noted the veteran complained of 
bilateral tinnitus.  The disagreement recorded in February 
2003 was based upon a claim for a separate evaluation of 10 
percent for each ear and the representative's only argument 
is directed to the separate evaluation.  Thus the Board's 
discussion of the merits will be limited to the argument for 
a separate evaluation that, in essence, incorporates the 
theory of an increased initial rating. 

The rating the veteran currently receives is the maximum 
schedular evaluation for unilateral or bilateral tinnitus and 
the statement of the case explained, in essence, that the 
grant of service connection and the 10 percent evaluation 
recognized a unilateral or bilateral disorder.

The argument for a higher rating as reflected in the 
representative's presentations is grounded generally in the 
holding in Wanner v. Principi, 17 Vet. App. 4 (2003) and its 
interpretation of the regulations, specifically section 
4.25(b) and the applicable diagnostic code in the rating 
schedule.  The holding in Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) does not affect the matter on appeal.

The Board will rely on the reasoning the VA General Counsel 
provided in the precedent opinion, VAOPGCPREC 2-03 as it 
disposes of the claim grounded on an increased schedular 
evaluation and responds adequately to the various legal 
arguments made on appeal.  

Therein the VA General Counsel explained that neither the 
prior nor the amended regulation contained any language 
suggesting that a separate tinnitus rating could be awarded 
for each ear, nor does any other rating schedule provision in 
effect prior to or after 1999 suggest that such separate 
ratings may be awarded.  




For example, 38 C.F.R. § 4.124a, Diagnostic Code 8046, has 
long provided that, for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective complaints such as 
headache, dizziness, tinnitus, insomnia and irritability . . 
. will be rated 10 percent and no more under diagnostic code 
9305."  

In such cases, the condition of tinnitus is taken into 
account as a rating factor which may give rise to a maximum 
10% disability rating without regard to whether the condition 
is unilateral or bilateral in nature.  

The VA General Counsel found that the final amended rule 
published in May 2003 pointed out that the intended effect of 
this action is to codify current standard VA practice by 
stating that recurrent tinnitus will be assigned only a 
single 10 percent evaluation whether it is perceived in one 
ear, both ears, or somewhere in the head.  As was stated in 
the notice of proposed rulemaking, the amendment involved no 
substantive change and was consistent with current practice.  

Thus, the amendment restated in more explicit terms the rule 
reflected in prior VA regulations that only a single 10% 
rating for tinnitus is authorized regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  

The VA General Counsel explained that the 1999 amendment did 
not reflect any change in view as to the nature of tinnitus 
itself.  

Thus, the most recent amendment to DC 6260 in 2003 
definitively stating that only a single 10% disability rating 
is authorized for tinnitus merely restates the law as it 
existed both prior to and after the 1999 amendment.  

Accordingly, the rule that only a single 10% disability 
rating is authorized for tinnitus regardless of whether the 
tinnitus is perceived as unilateral, bilateral, or in the 
head is for application in cases arising both before and 
after the 1999 amendment.  This opinion implicitly considered 
the application of section 4.25(b).  

This conclusion is consistent with other authority pertaining 
to the assignment of multiple ratings.  The assignment of 
separate ratings is dependent on a finding that the disease 
entity is productive of distinct and separate symptoms; the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  As the General Counsel's opinion makes clear, the 
disease entity of "tinnitus" has but one symptom--the 
perception of sound in the brain without acoustic stimulus.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not appropriate.  

In addition, the Board observes that legal precedent supports 
this construction of the rating scheme.  See Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) where a claimant with 
bilateral tinnitus sought an increased rating, the United 
States Court of Appeals for Veterans Claims (CAVC) observed, 
"the appellant is already rated at 10%, the highest level 
possible under the regulations for tinnitus".  

The veteran's argument regarding the General Counsel's 
opinion is noted, but the  June 2003 regulation change did 
not have retroactive effect.  To the contrary, the opinion 
merely found that the prior versions of Code 6260 compelled 
the same adjudicative result.  The General Counsel found 
expressly that the June 2003 amendment brought about no 
substantive change of law.  The opinion is binding on the 
Board.  

The Board is not free to accept or reject General Counsel 
opinions on its own motion.  Rather, a federal statute 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board is not free as a matter of law to reject the 
General Counsel's finding that bilateral tinnitus comprises a 
single disability for VA rating purposes under all of the 
versions of Code 6260.  

The CAVC has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351-52 (1995).  

Accordingly, as the veteran is in receipt of the highest 
rating for tinnitus allowed by law, the appeal the appeal for 
separate ratings must be denied as a matter of law.  

Thus, there is no basis for a higher award under the rating 
schedule.  Although the Board appreciates the argument on 
behalf of the appellant, the Board is bound by the precedent 
opinion of the VA General Counsel that addresses the matter 
at hand.  38 U.S.C.A. § 7104(c).


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has not provided the regulation 
and did not discuss its application in this case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has not provided 
the applicable regulation and no argument has been expressed 
by the veteran for an extraschedular evaluation.  Nor do the 
arguments imply that extraschedular evaluation is sought in 
the spirit of the basic underlying claim for additional 
compensation benefits for tinnitus.  Indeed, the argument has 
been directed solely to the interpretation of the schedular 
criteria.  

Thus, the Board finds that it is not material to the 
determination in this case.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  



ORDER

Entitlement to separate 10 percent disability evaluations for 
each ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003), for the veteran's bilateral 
tinnitus is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



